DETAILED ACTION
This correspondence is in response to the communications received February 23, 2022.  Claims 1-17 are under consideration.  Claim 1 has been amended.  Claims 18-23 had been previously withdrawn from consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:

Please cancel claims 18-23.  These claims were withdrawn from consideration as can be seen in “Election/Restriction” section on page 2 of the office action dated January 21, 2022.  The PTO-326 inadvertently, from the office action dated January 21, 2022, included claim 18 in the listing of allowed claims by mistake.  Claim 18 has not been examined, nor does it contain the feature which has made claim 1 allowable.  Further, Applicant elected the examined claims without traverse.


REASONS FOR ALLOWANCE
Claims 1-17 are allowed.  

The following is an Examiner's statement of reasons for allowance: The multi-gauge spacer lead frame for a semiconductor package as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a multi-gauge spacer lead frame for a semiconductor package, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitations of providing a lead frame with particularly oriented leads and separately a multi-gauge spacer frame with particularly oriented spacers, where both lead frame and multi-gauge spacer frame align to each other in a particular manner as claimed in conjunction with the limitation, 
“the spacers being thicker than the second tie bars”.  

Applicant’s comments in the remarks dated February 23, 2022, on page 11 of 12, directed at this limitation have been considered and are convincing.  Claim 11 is allowable for this reason and further for the particular method steps that incorporate this lead frame into their packaging schemes.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893